MEMORANDUM **
Gabriel Martinez-Curiel appeals from his convictions for conspiracy to possess with intent to distribute marijuana and possession with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(c), and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Martinez-Curiel contends that the district court erred in admitting a transcript of a telephone call without sufficient foundation. We disagree. Because the identity of the voice was established by an overwhelming amount of circumstantial evidence, we conclude that the district court did not abuse its discretion in admitting the transcript. See United States v. Miller, 771 F.2d 1219, 1234 (9th Cir.1985); Fed.R.Evid. 901(b).
Even assuming error, it likely did not materially affect the verdict. See United States v. Arambula-Ruiz, 987 F.2d 599, 605 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.